Name: Commission Implementing Decision (EU) 2015/261 of 6Ã February 2015 amending Decisions 2010/470/EU and 2010/471/EU as regards the animal health certification requirements for trade in and for imports into the Union of semen, ova and embryos of animals of the equine species (notified under document C(2015) 548) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: means of agricultural production;  tariff policy;  trade;  agricultural activity;  trade policy;  agricultural policy
 Date Published: 2015-02-24

 24.2.2015 EN Official Journal of the European Union L 52/1 COMMISSION IMPLEMENTING DECISION (EU) 2015/261 of 6 February 2015 amending Decisions 2010/470/EU and 2010/471/EU as regards the animal health certification requirements for trade in and for imports into the Union of semen, ova and embryos of animals of the equine species (notified under document C(2015) 548) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A (I) to Directive 90/425/EEC (1), and in particular the fourth indent of Article 11(2), the third indent of Article 11(3), Article 17(2)(b), and the first indent of Article 18(1) thereof, Whereas: (1) Directive 92/65/EEC lays down the animal health requirements governing trade in and imports into the Union of semen, ova and embryos not subject to the animal health requirements laid down in specific Union acts. It includes requirements for trade in and for imports into the Union of semen, ova and embryos of animals of the equine species (the commodities). In addition, it provides for model health certificates to be established for trade in and for imports into the Union of the commodities. (2) Annex D to Directive 92/65/EEC sets out certain requirements for the commodities which shall be included in the model health certificates for trade in and for imports into the Union of the commodities. (3) Commission Decision 2010/470/EU (2) laid down model health certificates for trade within the Union in semen, ova and embryos of, amongst others, animals of the equine species. (4) Commission Decision 2010/471/EU (3) laid down the conditions for imports into the Union of semen, ova and embryos of animals of the equine species as regards lists of semen collection and storage centres and embryo collection and production teams and certification requirements. (5) Following the adoption of Commission Implementing Regulation (EU) No 846/2014 (4), amending Annex D to Directive 92/65/EEC, which introduced new rules concerning the supervision of semen collection centres and set out conditions to be applied to the donor animals of semen, ova and embryos of the equine species in addition to those laid down in Council Directive 2009/156/EC (5), it is necessary to establish new model health certificates for trade in and for imports into the Union of those commodities. Regulation (EU) No 846/2014 is applicable from 1 October 2014. (6) Therefore, in the interests of consistency of Union legislation, the model health certificates laid down in Decisions 2010/470/EU and 2010/471/EU should be amended. The commodities collected and dispatched after the date of application of Regulation (EU) No 846/2014 and present Decision should be accompanied by the new model health certificates laid down by this Decision. (7) As the commodities have a long shelf life, therefore it is necessary to maintain model heath certificates for stocks of commodities which were collected, processed and stored in accordance with Directive 92/65/EEC before the date of application of the amendments introduced by Regulation (EU) No 846/2014, as well as those introduced by Commission Regulation (EU) No 176/2010 (6). (8) In addition, point I.11 Place of origin of Part I of the model health certificates set out in Decision 2010/471/EU should be amended in order to allow only a single semen collection centre of origin of the semen or a semen storage centre of dispatch of the semen or an approved embryo collection or production team of origin of the ova or embryos and to align it with the model health certificates set out in Decision 2010/470/EU. (9) Furthermore, in the model health certificate for imports into the Union of semen of animals of the equine species set out as Model 1 in Section A of Part 2 of Annex I to Decision 2010/471/EU and in the model health certificate for imports into the Union of ova and embryos of animals of the equine species set out as Model 1 in Section A of Part 2 of Annex II to Decision 2010/471/EU, the animal health conditions in relation to vesicular stomatitis should be amended taking into account international standards for health testing set out in the Manual of Diagnostic Tests and Vaccines for Terrestrial Animals (7). (10) To further reduce administrative burdens, because it is linked to the zootechnical requirements and is not relevant for the certification of animal health conditions, it is appropriate to delete the information on the breed from point I.31 of Part I of the model health certificates set out in Decision 2010/470/EU and point I.28 of Part I of the model health certificates set out in Decision 2010/471/EU. (11) Decisions 2010/470/EU and 2010/471/EU should therefore be amended accordingly. (12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Amendments to Decision 2010/470/EU Decision 2010/470/EU is amended as follows: 1. Articles 2 and 3 are replaced by the following: Article 2 Trade in semen of animals of the equine species A health certificate in accordance with one of the following models set out in Annex I shall accompany consignments of semen of animals of the equine species during transport from one Member State to another: (a) model health certificate IA for trade in the Union in consignments of semen of animals of the equine species collected in accordance with Directive 92/65/EEC after 30 September 2014 and dispatched from an approved semen collection centre of origin of the semen; (b) model health certificate IB for trade in the Union in consignments of stocks of semen of animals of the equine species collected, processed and stored in accordance with Directive 92/65/EEC after 31 August 2010 and before 1 October 2014 and dispatched after 31 August 2010 from an approved semen collection centre of origin of the semen; (c) model health certificate IC for trade in the Union in consignments of stocks of semen of animals of the equine species collected, processed and stored in accordance with Directive 92/65/EEC before 1 September 2010 and dispatched after 31 August 2010 from an approved semen collection centre of origin of the semen; (d) model health certificate ID for trade in the Union in consignments of: (i) semen of animals of the equine species collected, processed and stored in accordance with Directive 92/65/EEC after 30 September 2014 and dispatched from an approved semen storage centre; (ii) stocks of semen of animals of the equine species collected, processed and stored in accordance with Directive 92/65/EEC:  after 31 August 2010 and before 1 October 2014, or  before 1 September 2010, and dispatched after 31 August 2010 from an approved semen storage centre. Article 3 Trade in ova and embryos of animals of the equine species A health certificate in accordance with one of the following models set out in Annex II shall accompany consignments of ova and embryos of animals of the equine species during transport from one Member State to another: (a) model health certificate IIA for trade in the Union in consignments of ova and embryos of animals of the equine species collected or produced in accordance with Directive 92/65/EEC after 30 September 2014 and dispatched by an approved embryo collection or production team of origin of the ova or embryos; (b) model health certificate IIB for trade in the Union in consignments of stocks of ova and embryos of animals of the equine species collected, processed and stored in accordance with Directive 92/65/EEC after 31 August 2010 and before 1 October 2014 and dispatched after 31 August 2010 by an approved embryo collection or production team of origin of the ova or embryos; (c) model health certificate IIC for trade in the Union in consignments of stocks of ova and embryos of animals of the equine species collected, processed and stored in accordance with Directive 92/65/EEC before 1 September 2010 and dispatched after 31 August 2010 by an approved embryo collection team of origin of the ova or embryos.; 2. Annexes I and II are replaced by the text set out in Annex I to this Decision. Article 2 Amendments to Decision 2010/471/EU Decision 2010/471/EU is amended as follows: 1. in Article 2, point (c) is replaced by the following: (c) they are accompanied by a health certificate drawn up in accordance with one of the following models set out in Part 2 of Annex I; and completed in accordance with the explanatory notes set out in Part 1 of that Annex: (i) MODEL 1  Model health certificate for imports of consignments of semen of animals of the equine species collected in accordance with Directive 92/65/EEC after 30 September 2014 and dispatched from an approved semen collection centre of origin of the semen; (ii) MODEL 2  Model health certificate for imports of consignments of stocks of semen of animals of the equine species collected, processed and stored in accordance with Directive 92/65/EEC after 31 August 2010 and before 1 October 2014 and dispatched after 31 August 2010 from an approved semen collection centre of origin of the semen; (iii) MODEL 3  Model health certificate for imports of consignments of stocks of semen of animals of the equine species collected, processed and stored in accordance with Directive 92/65/EEC before 1 September 2010 and dispatched after 31 August 2010 from an approved semen collection centre of origin of the semen; (iv) MODEL 4  Model health certificate for imports of consignments of:  semen of animals of the equine species collected, processed and stored in accordance with Directive 92/65/EEC after 30 September 2014 and dispatched from an approved semen storage centre,  stocks of semen of animals of the equine species collected, processed and stored in accordance with Directive 92/65/EEC: (a) after 31 August 2010 and before 1 October 2014; or (b) before 1 September 2010; and dispatched after 31 August 2010 from an approved semen storage centre. However, where specific certification requirements are laid down in bilateral agreements between the European Union and third countries, those requirements shall apply.; 2. in Article 3, point (c) is replaced by the following: (c) they are accompanied by a health certificate drawn up in accordance with one of the following models set out in Part 2 of Annex II, and completed in accordance with the explanatory notes set out in Part 1 of that Annex: (i) MODEL 1  Model health certificate for imports of consignments of ova and embryos of animals of the equine species collected or produced in accordance with Directive 92/65/EEC after 30 September 2014 and dispatched by an approved embryo collection or production team of origin of the ova or embryos; (ii) MODEL 2  Model health certificate for imports of consignments of stocks of ova and embryos of animals of the equine species collected, processed and stored in accordance with Directive 92/65/EEC after 31 August 2010 and before 1 October 2014 and dispatched after 31 August 2010 by an approved embryo collection or production team of origin of the ova or embryos. However, where specific certification requirements are laid down in bilateral agreements between the European Union and third countries, those requirements shall apply.; 3. Annexes I and II are amended in accordance with Annex II to this Decision. Article 3 Addressees This Decision is addressed to the Member States. Done at Brussels, 6 February 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 268, 14.9.1992, p. 54. (2) Commission Decision 2010/470/EU of 26 August 2010 laying down model health certificates for trade within the Union in semen, ova and embryos of animals of the equine, ovine and caprine species and in ova and embryos of animals of the porcine species (OJ L 228, 31.8.2010, p. 15). (3) Commission Decision 2010/471/EU of 26 August 2010 on imports into the Union of semen, ova and embryos of animals of the equine species as regards lists of semen collection and storage centres and embryo collection and production teams and certification requirements (OJ L 228, 31.8.2010, p. 52). (4) Commission Implementing Regulation (EU) No 846/2014 of 4 August 2014 amending Annex D to Council Directive 92/65/EEC as regards the conditions for donor animals of the equine species (OJ L 232, 5.8.2014, p. 5). (5) Council Directive 2009/156/EC of 30 November 2009 on animal health conditions governing the movement and importation from third countries of equidae (OJ L 192, 23.7.2010, p. 1). (6) Commission Regulation (EU) No 176/2010 of 2 March 2010 amending Annex D to Council Directive 92/65/EEC as regards semen collection and storage centres, embryo collection and production teams, and conditions for donor animals of the equine, ovine and caprine species and for handling semen, ova and embryos of those species (OJ L 52, 3.3.2010, p. 14). (7) Manual of Diagnostic Tests and Vaccines for Terrestrial Animals, Edition 2013, World Organisation for Animal Health. ANNEX I ANNEX I MODEL HEALTH CERTIFICATES FOR TRADE IN THE UNION IN CONSIGNMENTS OF SEMEN OF ANIMALS OF THE EQUINE SPECIES PART A Model health certificate IA for trade in the Union in consignments of semen of animals of the equine species collected in accordance with Directive 92/65/EEC after 30 September 2014 and dispatched from an approved semen collection centre of origin of the semen PART B Model health certificate IB for trade in the Union in consignments of stocks of semen of animals of the equine species collected, processed and stored in accordance with Directive 92/65/EEC after 31 August 2010 and before 1 October 2014 and dispatched after 31 August 2010 from an approved semen collection centre of origin of the semen PART C Model health certificate IC for trade in the Union in consignments of stocks of semen of animals of the equine species collected, processed and stored in accordance with Directive 92/65/EEC before 1 September 2010 and dispatched after 31 August 2010 from an approved semen collection centre of origin of the semen PART D Model health certificate ID for trade in the Union in consignments of semen of animals of the equine species collected, processed and stored in accordance with Directive 92/65/EEC after 30 September 2014 and in consignments of stocks of semen of animals of the equine species collected, processed and stored in accordance with Directive 92/65/EEC after 31 August 2010 and before 1 October 2014 or before 1 September 2010 and dispatched after 31 August 2010 from an approved semen storage centre ANNEX II MODEL HEALTH CERTIFICATES FOR TRADE IN THE UNION IN CONSIGNMENTS OF OVA AND EMBRYOS OF ANIMALS OF THE EQUINE SPECIES PART A Model health certificate IIA for trade in the Union in consignments of ova and embryos of animals of the equine species collected or produced in accordance with Directive 92/65/EEC after 30 September 2014 and dispatched by an approved embryo collection or production team of origin of the ova or embryos PART B Model health certificate IIB for trade in the Union in consignments of stocks of ova and embryos of animals of the equine species collected, processed and stored in accordance with Directive 92/65/EEC after 31 August 2010 and before 1 October 2014 and dispatched after 31 August 2010 by an approved embryo collection or production team of origin of the ova or embryos PART C Model health certificate IIC for trade in the Union in consignments of stocks of ova and embryos of animals of the equine species collected, processed and stored in accordance with Directive 92/65/EEC before 1 September 2010 and dispatched after 31 August 2010 by an approved embryo collection team of origin of the ova or embryos ANNEX II Annexes I and II to Decision 2010/471/EU are amended as follows: (1) In Annex I, Part 2 is replaced by the following: PART 2 Section A MODEL 1  Model health certificate for imports of consignments of semen of animals of the equine species collected in accordance with Directive 92/65/EEC after 30 September 2014 and dispatched from an approved semen collection centre of origin of the semen Section B MODEL 2  Model health certificate for imports of consignments of stocks of semen of animals of the equine species collected, processed and stored in accordance with Directive 92/65/EEC after 31 August 2010 and before 1 October 2014 and dispatched after 31 August 2010 from an approved semen collection centre of origin of the semen Section C MODEL 3  Model health certificate for imports of consignments of stocks of semen of animals of the equine species collected, processed and stored in accordance with Directive 92/65/EEC before 1 September 2010 and dispatched after 31 August 2010 from an approved semen collection centre of origin of the semen Section D MODEL 4  Model health certificate for imports of consignments of semen of animals of the equine species collected, processed and stored in accordance with Directive 92/65/EEC after 30 September 2014 and of consignments of stocks of semen of animals of the equine species collected, processed and stored in accordance with Directive 92/65/EEC after 31 August 2010 and before 1 October 2014 or before 1 September 2010 and dispatched after 31 August 2010 from an approved semen storage centre (2) Annex II is replaced by the following: ANNEX II MODEL HEALTH CERTIFICATES FOR IMPORTS OF OVA AND EMBRYOS OF ANIMALS OF THE EQUINE SPECIES PART 1 Explanatory notes for the certification (a) The health certificates shall be issued by the competent authority of the exporting third country, in accordance with the models set out in Part 2 of Annex II. If the Member State of destination requires additional certification, attestations to certify that those requirements are fulfilled shall be also incorporated in the original form of the health certificate. (b) The original of the health certificate shall consist of a single sheet of paper, or, where more text is required, it must be in such a form that all sheets of paper required are part of an integrated whole and indivisible. (c) Where the model health certificate states that certain statements shall be kept as appropriate, statements which are not relevant, may be crossed out and initialled and stamped by the certifying officer, or completely deleted from certificate. (d) The health certificate shall be drawn up in at least one of the official languages of the Member State of the border inspection post of introduction of the consignment into the European Union and of the Member State of destination. However, those Member States may authorise the certificate to be drawn up in the official language of another Member State, and accompanied, if necessary, by an official translation. (e) If for the reasons of identification of the items of the consignment (schedule in Box I.28 of the model health certificate), additional sheets of paper are attached to the health certificate, those sheets of paper shall also be considered as forming part of the original of the health certificate by application of the signature and stamp of the certifying officer, on each of the pages. (f) When the health certificate, including additional schedules referred to in (e), comprises more than one page, each page shall be numbered (page number) of (total number of pages), at the end of the page and shall bear the certificate reference number that has been designated by the competent authority on the top of the pages. (g) The original of the health certificate must be completed and signed by an official veterinarian the last working day prior to loading of the consignment for exportation to the European Union. The competent authorities of the exporting third country shall ensure that certification requirements equivalent to those laid down in Council Directive 96/93/EC (1) are followed. The colour of the signature and the stamp of the official veterinarian shall be different to that of the printing on the health certificate. This requirement also applies to stamps other than those embossed or watermarks. (h) The original of the health certificate must accompany the consignment until it reaches the border inspection post of introduction into the European Union. (i) The certificate reference number referred to in Box I.2 and Box II.a of the model health certificate must be issued by the competent authority of the exporting third country. PART 2 Section A MODEL 1  Model health certificate for imports of consignments of ova and embryos of animals of the equine species collected or produced in accordance with Directive 92/65/EEC after 30 September 2014 and dispatched by an approved embryo collection or production team of origin of the ova or embryos Section B MODEL 2  Model health certificate for imports of consignments of stocks of ova and embryos of animals of the equine species collected, processed and stored in accordance with Directive 92/65/EEC after 31 August 2010 and before 1 October 2014 and dispatched after 31 August 2010 by an approved embryo collection or production team of origin of the ova or embryos (1) OJ L 13, 16.1.1997, p. 28.